Title: [April 1771]
From: Washington, George
To: 

 


April 1st. Still at Dumfries upon the Arbitration between Doctr. Ross and Compa. & Mr. Semple, which was finished about 9 Oclock this Night.
 


2. Got home to breakfast about 9 Oclock. Mr. Robt. Adam dined & lodgd Here. In the Afternoon, I rid to the Mill Race, Mill, & Posey’s.
 


3. At home all day. Lord Fairfax, the two Colo. Fairfax’s, and Mr. Chas. Alexander dind here & went away afterwards.
 


4. Lowering with the Wind very high from the Eastward wch. contd. all Night. Rid to my Mill—the Mill dam & fishing Landing in the forenoon & the two first again in the Afternoon. Mr. Hadan lodgd here.
 


5. Rid to the Mill Dam and contd. there all day. Returnd home by the Mill.
 


6. Rid to the Mill, the Mill Dam, & Fishing Landing before Dinner. Doctr. Rumney dind here.
 


7. At home all day. Doctr. Rumney dined here and went away afterwds.
 


8. Rid to my Mill Race & Mill before Dinner. Mr. Carson dined here.


   
   Mr. Carson is probably Thomas Carson (died c.1772), merchant of Alexandria.



 


9. Rid to the fishing Landing before Dinner, in the afternoon Doctr. Craik came here, and stayd all Night.
 


10. Doctr. Craik went away in the Morning. I rid to the fishing Landing at Poseys. Mr. Magowan came here to Dinner and stayed all Night.
 


11. Rid by Muddy hole to Doeg Run & from thence to the Mill. Mr. Magowan went this Afternn. to Colchester.

 


12. Rid into the Neck & returned home by Muddy hole & Posey’s.
 


13. Rid to the Mill and to Poseys in the forenoon at home Afterwards.
 


14. Went to Pohick Church & came home to Dinner Mr. Magowan with us. Found Mr. Adam, Mr. Campbell & Captns. Conway & Adam who Dined and went away afterwds.


   
   Richard Conway (died c.1808), of Alexandria, had commanded merchant vessels sailing out of the Potomac River since 1765 and at this time was captain of the Friendship, a schooner owned by John Williams & Co. of Alexandria. The Friendship had returned from the West Indies on 3 April with a cargo of rum, molasses, and sugar (P.R.O., C.O.5/1449, f. 82; P.R.O., C.O.5/1450, f. 11; P.R.O., C.O.5/1349, f. 207).



 


15. Went to Alexandria to Court. Stayd all Night. Mr. Magowan w[en]t.


   
   The court met only on this day in April (Fairfax County Order Book for 1770–72, 205–8, Vi Microfilm).



 


16. Came home to Dinner. Mr. Magowan & Mr. Pierce Baily came with me the latter went away afterwds.


   
   Before returning to Mount Vernon, GW attended a meeting of the Fairfax nonimportation committee. At the request of two merchants, Alexander Henderson of Colchester and William Balmain of Alexandria, the committee examined the invoices for cargoes that had recently arrived from Glasgow and ruled that the merchants could properly accept them (Va. Gaz., R, 18 July 1771).



 


17. Rid to the Mill and fishing Landg. at Posey’s in the forenoon. Majr. Wagener dined here & went away aftds.


   
   GW today gave Hanson Posey 16s. drawn on the account of his father, John Posey, who was now living in Maryland (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 256, 335).



 


18. At home all day.
 


19. Rid to Muddy hole—Doeg Run, the Mill, & Posey’s in the forenoon. Mr. Campbell dined here with Mr. Magowan.
 


20. Rid to Muddy hole, Doeg Run & the Mill & came home by Posey’s to Dinner. Mr. Magowan went away after Breakfast & Mr. Campbell dind here.

 


21. At home all day. Mrs. Fairfax din’d here and went away in the Afternoon.
 


22d. Rid by Muddy hole & Doeg Run to the Mill—from thence to the Fishing Landing at Posey & home to Dinner.
 


23. Rid to the Fishing Landing at Poseys & home to Dinner.
 


24. Rid with Mrs. Washington & Patcy Custis to the Fishg. Landing at Poseys & from thence I rid to the Mill & home to Dinner. Mr. Campbell dined here. Mr. Robt. Alexander came in the Evening.
 


25. Mr. Alexander & I rid to my Mill & then to the Fishg. Landing at Posey and came home to dinner after wch. he went away.
 


26. At home in the forenoon. In the Afternoon Rid by Muddy hole to Doeg Run from thence to the Mill & so home by the fishing Landing at Poseys.
 


27. Set out with Mrs. Washington & Patcy Custis on my journey to Williamsburg. Dined at Colchester & Suppd & lodgd in Dumfries.


   
   Setting out only one day later than planned, the family traveled south in GW’s chariot. The burgesses were not meeting this spring because they had no pressing business to consider. But GW had to go to Williamsburg to give the General Court his annual report on the administration of Jacky and Patsy Custis’s affairs and to collect interest on various Custis bonds (CUSTIS ACCOUNT BOOKGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.).



 


28. Dined at my Mother’s and lodgd at Colo. Lewis’s. Supped at my Brother Charles’s.
 


29. Dined at Caroline Court House and lodgd at Hubbards Ordinary.


   
   GW today recorded paying 2s. 6d. for repair of his chariot (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 335).



 


30. Breakfasted at Todds Ordinary and after making some considerable stop at Ruffins Ferry, occasioned by a Sick Horse—reachd Colo. Bassetts a little in the Night.
